Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-12, 14-18 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Diehl et al (US 6,483,070 B1) in view Boyle et al (US 7,887,712 A1).
With respect to claim 1, Diehl et al discloses of a method of making and assembling together components 28, 32, 94 of a plasma torch electrode 14 (Abstract, Col. 6, lines 1-13; Figures 4 and 7-9), the components 28, 32, 94 including a main body 94 made of a first electrically conductive material (i.e. generally made of copper or copper alloy, Col. 5, lines 32-50) and an emitter 28 made of a second electrically conductive material (i.e. an example materials are hafnium, zirconium, tungsten and mixtures thereof; Col. 4, lines 52-65), the method comprising: 
in an environment (i.e. Diehl discloses that the emitter and main body are heated within an inert atmosphere after assembly; Col. 6, lines 1-13), machining an outer surface of the emitter 28 to produce an oxide free outer surface (i.e. Diehl discloses that the end faces of the emissive element 28 is machined so that it fits substantially flat and flush within the electrode body 94; Col. 7, lines 40-55; Figures 1-4 and 7-9. Diehl discloses that the emissive element 28 made of hafnium without an oxide layer; Col. 4, lines 52-65 and Col. 6, lines 1-13); 
in the environment (i.e. Diehl discloses that the emitter and main body are heated within an inert atmosphere after assembly; Col. 6, lines 1-13), machining an opening (Col. 5, lines 32-38; Figures 2-4 and 7-9) in a distal end (Figures 2-4 and 7-9) of the main body 94, the opening (Col. 5, lines 32-38; Figures 2-4 and 7-9) being bounded by an oxide-free inner surface (i.e. Diehl discloses that the end face of the main body 94 is machined so that the electrode fits substantially flat and flush within the electrode body 94; Col. 7, lines 40-55; Figures 1-4 and 7-9. Diehl discloses that the main body 94 is coated with a third metal such as a nickel without the use of an oxide layer; Col. 8, lines 10-24 and Col. 6, lines 1-13) of the main body 94 after the machining (Col. 7, lines 40-55); 
and in the environment (i.e. Diehl discloses that the emitter and main body are heated within an inert atmosphere after assembly; Col. 6, lines 1-13), securing (i.e. interference press fit; Col. 5, lines 45-50) the emitter 28 inside the opening of the main body 94 such that the oxide-free outer surface (i.e. Diehl discloses that the emissive element 28 made of hafnium without an oxide layer; Col. 4, lines 52-65 and Col. 6, lines 1-13) of the emitter 28 is secured to or joined to the oxide-free inner surface (i.e. Diehl discloses that the main body 94 is coated with a third metal such as a nickel and heated within an inert environment) of the main body 94 (Col. 5, lines 32-50; Col. 7, lines 40 -55).


    PNG
    media_image1.png
    777
    307
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    289
    441
    media_image2.png
    Greyscale

However Diehl et al is silent regarding an oxygen-free environment for machining. 
Boyle et al teaches of a laser machining apparatus 10 comprising a laser source and a beam delivery system for controlling an oxygen free environment (i.e. a nitrogen or an inert gas chamber environment) for machining (Col. 2, lines 47-67; Figures 1-2 and 8-9).


    PNG
    media_image3.png
    504
    633
    media_image3.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the environment in which the emitter and main body are machined as taught by Diehl et al, to incorporate an inert environment with an vacuum extraction system for laser machining of a work piece as taught by Boyle et al, thereby provides for controlling beam pulsing parameters and the gaseous environment to drill to achieve the desired properties of the substrate.

With respect to claim 2, Diehl et al, as applied to claim 1, teaches that the machining (i.e. machining to make the end faces of the emitter or emissive element 28 substantially flat and flush with the electrode holder 32 and main body 94) of the outer surface (i.e. the end faces of the emitter or emissive element) of the emitter 28 layer (Col. 7, lines 40-55; Figures 2-3), and the machining of the opening in the distal end of the main body including a drilling process (Col. 5, lines 32-50; Figures 7-9). 
 Diehl et al is silent regarding the machining of the outer surface of the emitter includes a milling, turning, or grinding process to remove an oxide layer, and the machining of the opening in the distal end of the main body including a drilling process.
Boyle et al teaches that the machining of the outer surface of the substrate includes an ablation which is equal to a milling or a turning process to remove an oxide layer (Col. 19, lines 21-38; Figures 1-3 and 7-9).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the environment in which the machining of the emitter and main body as taught by Diehl et al, to incorporate an laser machining technique of ablation to erode or remove the oxygen layer of a work piece (i.e. wafer) as taught by Boyle et al, thereby provides for controlling beam pulsing parameters and the gaseous environment to drill to achieve the desired properties of the substrate.

With respect to claim 3, Diehl et al, as applied to claim 1, teaches that the oxide-free outer surface (i.e. Diehl discloses that the end faces of the emissive element 28 is machined so that it fits substantially flat and flush within the electrode body 94; Col. 7, lines 40-55; Figures 1-4 and 7-9. Diehl discloses that the emissive element 28 made of hafnium without an oxide layer; Col. 4, lines 52-65 and Col. 6, lines 1-13) of the emitter 28 is secured (i.e. interference press fit; Col. 5, lines 45-50) to the oxide-free inner surface (i.e. Diehl discloses that the end face of the main body 94 is machined so that the electrode fits substantially flat and flush within the electrode body 94; Col. 7, lines 40-55; Figures 1-4 and 7-9. Diehl discloses that the main body 94 is coated with a third metal such as a nickel without using an oxide layer; Col. 8, lines 10-24 and Col. 6, lines 1-13) of the main body 94 by use of a solder or braze (Col. 6, lines 1-13; Figures 2-4 and 7-9).  

With respect to claim 4, Diehl et al, as applied to claim 1, teaches that the oxide-free outer surface (Diehl discloses that the emissive element 28 made of hafnium, or zirconium, tungsten or mixtures thereof without an oxide layer; Col. 4, lines 52-65 and Col. 6, lines 1-13) of the emitter 28 is secured (i.e. interference press fit; Col. 5, lines 45-50) to the oxide-free inner surface (Diehl discloses that the main body 94 is coated with a third metal such as a nickel without using an oxide layer; Col. 8, lines 10-24 and Col. 6, lines 1-13) of the main body 94 by fusing the first and second electrically conductive materials (i.e. Col. 4, lines 52-65; Col. 5, lines 32-50; Col. 7, lines 40-55).  

With respect to claim 5, Diehl et al, as applied to claim 1, teaches that the emitter 28 is secured inside the opening (See Figures 4 and 8 of Diehl et al) of the main body 94 by being press-fit into the opening (Col. 5, lines 32-50; Figures 4 and 8).
  
With respect to claims 6, Diehl et al, as applied to claim 1, does not explicitly teach that the oxygen-free environment is a chamber filled with an inert gas. 
Boyle et al teaches that the oxygen-free environment is a chamber 15 filled with an inert gas (Col. 10, lines 25-67; Figure 2).  
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the environment in which the machining of the emitter and main body as taught by Diehl et al, to incorporate an oxygen-free environment for the laser machining technique as taught by Boyle et al, thereby provides for controlling beam pulsing parameters and the gaseous environment to drill to achieve the desired properties of the substrate.

With respect to claim 8, Diehl et al, as applied to claim 1, teaches that the second electrically conductive material (i.e. the emitter or emissive element 28 is made of) is selected from the group consisting of hafnium, a hafnium alloy, zirconium, a zirconium alloy, tungsten and a tungsten alloy (Col. 4, lines 52-65; Figures 2-4 and 7-9).  

With respect to claim 9, Diehl et al, as applied to claim 8, teaches that the first electrically conductive material (i.e. the main body 94 is made of) is copper or a copper alloy (Col. 5, lines 32-50; Figures 2-4 and 7-9).  

With respect to claim 10, Diehl et al teaches of a method of making and assembling together components 28, 32, 94 of a plasma torch electrode 14 (Abstract, Col. 6, lines 1-13; Figures 4 and 7-9), the components 28, 32, 94 including a main body 94 made of a first electrically conductive material (i.e. generally made of copper or copper alloy, Col. 5, lines 32-50) and an emitter 28 made of a second electrically conductive material (i.e. an example materials are hafnium, zirconium, tungsten and mixtures thereof; Col. 4, lines 52-65), an emitter holder 32 made of a third electrically conductive material (i.e. the non-emissive member 32 comprises silver, although other metallic materials, such as gold, platinum, rhodium, iridium, palladium, nickel, and alloys thereof, may also be used consistent with the formation process discussed below; Col. 5, lines 5-15; Figures 2-4 and 7-9), the method comprising: 
in an environment (i.e. Diehl discloses that the emitter and main body are heated within an inert atmosphere after assembly; Col. 6, lines 1-13), machining an outer surface of the emitter 28 to produce an oxygen free outer surface (i.e. Diehl discloses that the end faces of the emissive element 28 is machined so that it fits substantially flat and flush within the electrode body 94; Col. 7, lines 40-55; Figures 1-4 and 7-9. Diehl discloses that the emissive element 28 made of hafnium without an oxide layer; Col. 4, lines 52-65 and Col. 6, lines 1-13); 
in the environment (i.e. Diehl discloses that the emitter and main body are heated within an inert atmosphere after assembly; Col. 6, lines 1-13), machining an opening into the emitter holder 32 that is configured to receive the emitter 28 and machining an outer surface of the emitter holder 32 to produce a second oxide-free outer surface (.i.e. Diehl et al discloses that additional material may be in elemental or oxide form, and thus the term "copper" as used herein is intended to refer to both the elemental form as well as the oxide form, and similarly for the terms "aluminum" and the like. Thus Diehl et al teaches that material of the holder and use a third metal coating such as silver made without oxide; Col. 5, lines 16-31), the opening of the emitter holder 32 being bound by an oxide-free inner surface (i.e. Diehl et al teaches that material of the holder and use a third metal coating such as silver can be made without oxide; Col. 5, lines 16-31) of the emitter holder 32 (Col. 7, lines 40-55); 
in the environment (i.e. Diehl discloses that the emitter and main body are heated within an inert atmosphere after assembly; Col. 6, lines 1-13), machining an opening in a distal end of the main body 94 that is configured to receive the emitter holder 32, the opening being bound by an oxide-free inner surface (i.e. Diehl discloses that the end face of the main body 94 is machined so that the electrode fits substantially flat and flush within the electrode body 94; Col. 7, lines 40-55; Figures 1-4 and 7-9. Diehl discloses that the main body 94 is coated with a third metal such as a nickel without using an oxide layer ; Col. 8, lines 10-24 and Col. 6, lines 1-13) of the main body 94 (Col. 7, lines 40-55; Figures 2-4 and 7-9); 
and in the environment, securing (i.e. press fit; Col. 5, lines 45-50) the emitter 28 inside the opening of the emitter holder 32 such that the first oxide-free outer surface (i.e. Diehl discloses that the emissive element 28 made of hafnium without an oxide layer; Col. 4, lines 52-65 and Col. 6, lines 1-13) is secured to the oxide-free inner surface (Diehl et al teaches that material of the holder and use an third metal coating such as silver without using an oxide layer; Col. 5, lines 16-31) of the emitter holder 32, and securing (i.e. press fit; Col. 5, lines 45-50) the emitter holder 32 inside the opening of the main body 94 such that the second oxide-free outer surface (Diehl et al teaches that material of the holder and use an third metal coating such as silver without using an oxide layer; Col. 5, lines 16-31) is secured to the oxide-free inner surface (Diehl discloses that the main body 94 is coated with a third metal such as a nickel without using an oxide layer) of the main body 94 (Col. 7, lines 40-55; Figures 2-4 and 7-9).  
However Diehl et al is silent regarding an oxygen-free environment for machining. 
Boyle et al teaches of a laser machining apparatus 10 comprising a laser source and a beam delivery system for controlling an oxygen free environment (i.e. a nitrogen or an inert gas chamber environment) for machining (Col. 2, lines 47-67; Figures 1-2 and 8-9).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the environment in which the machining of the emitter and main body as taught by Diehl et al, to incorporate an inert environment with an vacuum extraction system for laser machining of a work piece (i.e. wafer) as taught by Boyle et al, thereby provides for controlling beam pulsing parameters and the gaseous environment to drill to achieve the desired properties of the substrate.

With respect to claim 11, Diehl et al, as applied to claim 10, teaches that the emitter 28 is secured (i.e. interference press fit; Col. 5, lines 45-50) inside the opening of the emitter holder 32 while at the same time the emitter holder 32 is secured (i.e. interference press fit; Col. 5, lines 45-50) inside the opening of the main body 94 (Col. 5, lines 32-50; Figures 2-4 and 7-9).  

With respect to claim 12, Diehl et al, as applied claim 10, teaches that the securing (i.e. interference press fit; Col. 5, lines 45-50) of the emitter 28 inside the opening of the emitter holder 32 and the securing (i.e. interference press fit; Col. 5, lines 45-50) of the emitter holder 32 inside the opening of the main body 94 is accomplished by simultaneously applying a proximal directed force to the emitter 28 and a distal directed force to the emitter holder 32 to induce a bulging (i.e. Diehl et al discloses that the inner and outer diameters are formed so that an interference press-fit is obtained. An interference press-fit is defined as a fit between two parts in which the external dimension of one part slightly exceeds the internal dimension of the part into which it has to fit. Thus Diehl et al suggest bulges of the component with the internal diameter when the emitter 28 is press-fit into the emitter holder 32) of the emitter 28 inside the opening of the emitter holder 32 to cause the first oxide-free outer surface of the emitter 28 to forcefully contact the oxide-free inner surface (i.e. Diehl et al teaches that material of the holder and use an third metal coating such as silver can be made without an oxide layer; Col. 5, lines 16-31) of the emitter holder 32, and to induce a bulging (i.e. Diehl et al suggest bulges of the component with the internal diameter when the emitter holder 32 is press-fit into the main body 94) of the emitter holder 32 inside23Attorney Docket No. 1485.0852C the opening of the main body 94 to cause the second oxide-free outer surface (i.e. Diehl et al teaches that material of the holder and use an third metal coating such as silver made without using an oxide layer; Col. 5, lines 16-31) of the emitter holder 32 to forcefully contact the oxide-free inner surface (i.e. Diehl et al teaches that material of the main body and use an third metal coating such as silver made without using an oxide layer; Col. 5, lines 16-31) of the main body 94 (Col. 5, lines 32-50; Col. 7, lines 40-55; Figures 2-4 and 7-9).  

With respect to claim 14, Diehl et al, as applied to claim 12, teaches that each of the emitter 28 and emitter holder 32 shorten (i.e. Diehl et al discloses of machining the emitter and emitter holder so that they are substantially flush. Thus Diehl et al suggest shorting the end faces of the emitter and emitter holder for a flush fit) during the application of the proximal and distal directed forces (Col. 7, lines 40-55; Figures 2-4).  

With respect to claim 15, Diehl et al, as applied to claim 12, teaches that the emitter holder 32 comprises a cylindrical portion (Col. 4, lines 36-51; Col. 5, lines 32-50; Figure 2) that includes the second oxide-free outer surface (Thus Diehl et al teaches that material of the holder and use an third metal coating such as silver without using an oxide layer; Col. 5, lines 16-31), and during the application of the proximal and distal directed forces the cylindrical portion bulges (i.e. Diehl et al discloses that the inner and outer diameters are formed so that an interference press-fit is obtained. An interference press-fit is defined as a fit between two parts in which the external dimension of one part slightly exceeds the internal dimension of the part into which it has to fit. Thus Diehl et al suggest bulges of the component with the internal diameter when the emitter holder 32 is press-fit into the main body 94) to cause the second oxide-free outer surfaces to forcefully contact the oxide-free inner surface of the main24Attorney Docket No. 1485.0852C body 94, the oxide-free inner surface (i.e. Diehl discloses that the main body 94 is coated with a third metal such as a nickel without using an oxide layer; Col. 8, lines 10-24 and Col. 6, lines 1-13) of the main body 94 defining a distal through opening of the main body 94 (Col. 5, lines 32-50; Figures 2-4 and 7-9).  

With respect to claim 16, Diehl et al, as applied to claim 10, teaches that the machining (i.e. machining to make the end faces of the emitter or emissive element 28 substantially flat and flush with the electrode holder 32 and main body 94) of the outer surface (i.e. the end faces of the emitter or emissive element) of the emitter 28 layer (Col. 7, lines 40-55; Figures 2-3), and the machining of the opening in the distal end of the main body including a drilling process (Col. 5, lines 32-50; Figures 7-9). 
 Diehl et al is silent regarding the machining of the outer surface of the emitter includes a milling, turning, or grinding process to remove an oxide layer, and the machining of the opening in the distal end of the main body including a drilling process.
Boyle et al teaches that the machining of the outer surface of the substrate includes an ablation which is equal to a milling process to remove an oxide layer (Col. 19, lines 21-38; Figures 1-3 and 7-9).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the machining environment in which the machining of the emitter and main body as taught by Diehl et al, to incorporate an laser machining technique of ablation to erode or remove the oxygen layer of a work piece (i.e. wafer) as taught by Boyle et al, thereby provides for controlling beam pulsing parameters and the gaseous environment to drill to achieve the desired properties of the substrate.

With respect to claim 17, Diehl et al, as applied to claim 10, teaches that the oxide-free outer surface (i.e. Diehl discloses that the end faces of the emissive element 28 is machined so that it fits substantially flat and flush within the electrode body 94; Col. 7, lines 40-55; Figures 1-4 and 7-9. Diehl discloses that the emissive element 28 made of hafnium without an oxide layer; Col. 4, lines 52-65 and Col. 6, lines 1-13) of the emitter 28 is secured to the oxide-free inner surface (i.e. Diehl discloses that the end face of the main body 94 is machined so that the electrode fits substantially flat and flush within the electrode body 94; Col. 7, lines 40-55; Figures 1-4 and 7-9. Diehl discloses that the main body 94 is coated with a third metal such as a nickel without an oxide layer; Col. 8, lines 10-24 and Col. 6, lines 1-13) of the main body 94 by use of a solder or braze (i.e. heating and bonding of different metals; Col. 6, lines 1-13; Figures 2-4 and 7-9).  

With respect to claims 18, Diehl et al, as applied to claim 10, teaches that the furnace environment is a chamber filled with an inert gas (i.e. nitrogen; Col. 6, lines 1-13). 
   Diehl et al is silent regarding the oxygen-free environment is a chamber filled with an inert gas. 
Boyle et al teaches that the oxygen-free environment is a chamber 15 filled with an inert gas (Col. 10, lines 25-67; Figure 2).  
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the environment in which the machining of the emitter and main body as taught by Diehl et al, to incorporate an oxygen-free environment for the laser machining technique as taught by Boyle et al, thereby provides for controlling beam pulsing parameters and the gaseous environment to drill to achieve the desired properties of the substrate.

With respect to claim 20, Diehl et al, as applied to claim 10, teaches that the second electrically conductive material (i.e. the emitter or emissive element 28 is made of) is selected from the group consisting of hafnium, a hafnium alloy, zirconium, a zirconium alloy, tungsten and a tungsten alloy (Col. 4, lines 52-65; Figures 2-4 and 7-9).  

With respect to claim 21, Diehl et al, as applied to claim 20, teaches that the first electrically conductive material (i.e. the main body 94 is made of) is copper or a copper alloy (Col. 5, lines 32-50; Figures 2-4 and 7-9).  

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Diehl et al (US 6,483,070 B1) in view Boyle et al (US 7,887,712 A1) as applied to claim 10 above, and further in view of McBennett (US 6,528,753 B2).
With respect to claim 13, Diehl et al in view of Boyle et al, as applied to claim 10, teaches that the securing (i.e. interference press fit; Col. 5, lines 45-50) of the emitter 28 inside the opening of the emitter holder 32 and the securing (i.e. interference press fit; Col. 5, lines 45-50) of the emitter holder 32 inside the opening of the main body 94 is accomplished by applying a proximal directed force to the emitter 28 and a distal directed force to the emitter holder 32 to induce a bulging of the emitter 28 inside the opening of the emitter holder 32 to cause the first oxide-free outer surface (Diehl discloses that the emissive element 28 made of hafnium without an oxide layer; Col. 4, lines 52-65 and Col. 6, lines 1-13) of the emitter 28 to forcefully contact the oxide-free inner surface (i.e. Diehl et al teaches that material of the holder and use an third metal coating such as silver made without using an oxide layer; Col. 5, lines 16-31) of the emitter holder 32, and to induce a bulging of the emitter holder 32 inside the opening of the main body 94 to cause the second oxide-free outer surface (i.e. Diehl et al teaches that material of the holder and use an third metal coating such as silver made without using an oxide layer; Col. 5, lines 16-31) of the emitter holder 32 to forcefully contact the oxide-free inner surface (i.e. Diehl et al teaches that material of the main body and use an third metal coating such as silver made without using an oxide layer; Col. 5, lines 16-31) of the main body 94 to produce a leak tight seal and an electrical connection between the emitter holder 32 and the main body 94, the securing (i.e. interference press fit; Col. 5, lines 45-50) together being accomplished without soldering or fusing the emitter holder 32 to the main body and without soldering or fusing the emitter 28 to the emitter holder 32. 
 However Diehl et al in view of Boyle et al is silent regarding the securing of the emitter inside the opening of the emitter holder and the securing of the emitter holder inside the opening of the main body is accomplished by simultaneously applying a proximal directed force to the emitter and a distal directed force to the emitter holder to induce a bulging of the emitter inside the opening of emitter holder.  
McBennett teaches that the securing of the emitter 28 inside the opening of the emitter holder 32 and the securing of the emitter holder 32 inside the opening of the main body 94 is accomplished by simultaneously applying a proximal directed force to the emitter 28 and a distal directed force to the emitter holder 32 to induce a bulging (i.e. McBennett discloses that sufficient force is imparted so as to cause the emissive element 28 and the separator 32 to be deformed radially outwardly such that the emissive element is tightly gripped and retained by the separator, and the separator is tightly gripped and retained by the cavity 24 of the main body or cylindrical blank 94) of the emitter 28 inside the opening of emitter holder 32 (Col. 7, lines 18-45; Col. 8, lines 16-46; Figures 1-11).  


    PNG
    media_image4.png
    777
    537
    media_image4.png
    Greyscale


Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the step of securing the emitter inside the emitter holder and the emitter holder inside the main body as taught by Diehl et al in view of Boyle et al, to incorporate the step of securing the emitter inside the emitter holder and the emitter holder inside the main body as taught by McBennett al, thereby provides a sufficient surface for bonding with adjacent components of the electrode such that the electrode has a longer life span.

Response to Amendment
With respect to Drawing Objection: Specification amendment filed on January 31, 2022, has overcome the previous Drawing Objection of the last Office action.

Response to Arguments
Applicant's arguments filed January 31, 2022 have been fully considered but they are not persuasive. 

Applicant argues: “There is no teaching in Diehl that any part of the emissive element is machined inside the inert atmosphere of the furnace, nor is there disclosed a machining process to produce an outer surface of the emissive element that is oxide free. As highlighted above, Diehl explicitly teaches the emissive element to reside inside the non-emissive member prior to the assembly being placed inside the inert atmosphere of the furnace. However there is absolutely no teaching that the emissive element is machined inside an oxygen free environment as recited in pending claim 1, nor is there any teaching that the end faces of the emissive element are machined to provide oxide free outer surfaces as also recited in pending claim 1. As a first matter, recall from above that Diehl discloses the cylindrical blank 94, non-emissive member 32 and emissive element 28 are subjected to a heating cycle in an inert atmosphere of a furnace only after the components have been assembled. Hence, it would be impossible to machine a cavity into the distal end of cylindrical blank 94 inside the inert atmosphere of the furnace as a result of the non- emissive member residing inside it. As a second matter, nowhere in Diehl, including column 6, lines 1-13, column 5, lines 32-38, column 7, lines 40-55, column 8, lines 10-24, Figures 1-4 and 7-9, is there disclosed a machining process that occurs in an oxygen-free environment. In regard to the assertion that column 8, lines 10-24 of Diehl teaches no oxide layer, there is no basis for the assertion since the electrode components reside in an environment containing oxygen before they are assembled and subsequently placed inside the furnace. In the Office Action the Office has identified the cylindrical blank 94 as constituting the main body as recited in claim 1. In Diehl, no portion of the emissive element 28 is secured to or joined to the cylindrical blank 94 as required by claim 1”, on page 8-11 of remarks.  
Examiner response: The examiner respectfully disagrees with applicant’s interpretation of the previous 35 USC 103 rejection. Diehl does teach of machining the emissive element, machining an opening in the distal end of the main body (Diehl: Col. 7, lines 40 thru Col. 8, lines 8). Diehl does teach that before the components are placed into the inert furnace to combined the emitter with the body together, the electrode components are placed within an inert atmosphere for bonding and cooling (Diehl: Col. 6, lines 1-13, Col. 7, lines 40 thru Col. 8, lines 8). Diehl discloses that water (i.e. inert compound) is used to cool the machined components of the cavity and emitter, which suggest of an inert type environment. Thus the examiner interprets that Diehl suggest machining the components in an inert atmosphere and combining the components in an inert atmosphere. However since Diehl fails to teach of an oxygen free environment where machining is performed, the examiner interprets that Boyle et al remedies the oxygen-free environment of Diehl and as required by claims 1 and 10. With, applicant’s specification defining the machining of components as, for example, one or more milling processes, grinding processes, etc. (Applicant’s specification Para. 0006), it would have been obvious to use the laser machining or etching process within a vacuum chamber as taught by Boyle et al to remedy the deficiencies of Diehl’s oxygen-free machining environment. The examiner also interprets that Diehl teaches that the emitter is inserted within the body and placed within the inert furnace. During heating the emitter is permanently secured within body after being heated within the inert furnace. 
Diehl does teaches that both the emissive and body are machined to produce a better fitting surface (Col. 7, lines 51-55). With the machining of the emissive and body materials, Diehl does not teach of suggest that the materials are made with oxide layer, but made of body materials (i.e. gold, platinum, rhodium, iridium, palladium, nickel, and alloys thereof) and emissive materials (i.e. hafnium, zirconium, tungsten, and mixtures thereof). Since applicant’s claims 1 and 10, does not recited the removal of an oxide surface but just the machining of a surface to produce an oxide-free surface, the examiner interprets that the combinations of Diehl et al and Boyle et al teaches all of the limitations of claims 1 and 10. Thus, the examiner maintains the previous 35 USC 103(a) rejection. 

Applicant argues: “Diehl also fails to disclose the use of oppositely directed forces to simultaneously cause the securing of the emissive element 28 inside the opening of the non-emissive member 32 and the securing of the non-emissive member 32 inside the opening of the cylindrical blank 94. Further, as explained above, there is no teaching in Diehl of any of the external surfaces of the emissive element 28, non-emissive member 32 and cylindrical blank 94 being oxide-free before they are assembled together. In addition, contrary to what is alleged on page 12 of the Office Action, there is no suggestion in Diehl that any bulging of the emissive element 28 occurs inside the opening of the non-emissive member 32, nor is there any suggestion15 that any bulging of the non-emissive member 32 occurs inside the opening of the cylindrical blank 94”, on pages 15-16 or remarks.
Examiner response: The examiner respectfully disagrees with applicant’s interpretation of the previous 35 USC 103 rejection. Diehl does teach of electrode components being inserted so that the emissive element is inserted into the body and into the holder blank. Diehl teaches that the electrode components can be assembled using inference press fit, such that the emissive element is inserted into the body and into the holder blank. The examiner interprets that an interference fit is a fit between two parts in which the external dimension of one part slightly exceeds the internal dimension of the part into which it has to fit. Thus when a slightly larger diameter object is inserted into a smaller hole, this produces bulging within the object with hole. Thus Diehl does teach of the bulging of the non-emissive element opening because of the inserted emissive element. Therefore the examiner maintains the previous 35 USC 103 rejection, because the combination of Diehl et al and Boyle et al teaches of all the limitation recited in the claim. 


Applicant argues: “Diehl also fails to disclose the assembling together of the electrode components without an oxide layer existing on selective mating parts of the components. Diehl also fails to disclose any form of bulging of the emissive element 28 and non-emissive member 32. In regard to McBennett, the annotated Figures 5-7 on page 19 of the Office Action explicitly show the emissive element 28 being inserted into the cavity 35 of the separator 32 by the use of a tool 80 that applies a force in a given direction. McBennett teaches that after the emissive element 28 and separator 32 have been fused together as shown in Figure 5, the separator 32 is then inserted into the opening 24 of the cylindrical blank 94 by use of tool 98. As shown in annotated Figure 7,17 the force applied by tool 98 is in the same direction as the force applied by tool 80. McBennett also fails to disclose a simultaneous application of opposite directed forces to the emissive element 28 and the separator 32. Therefore, for lack of all of the limitations of claim 13 being collectively found in Diehl, Boyle and McBennett, the claim is patentable over the references”, on pages 17-18 or remarks.
Examiner response: The examiner respectfully disagrees with applicant’s interpretation of the previous 35 USC 103 rejection. Diehl teaches of assembling the electrode components together using an interference press-fit. However, Diehl does not show how the electrode components are inserted. Therefore with Diehl suggesting the assembly of the electrode components using press-fit, it would have been obvious to use McBennett to discloses how the electrode components are press-fitted together. Since the combination of Diehl and Boyle et al and McBennett teaches all of the language of claim 13, the examiner maintains the previous 35 USC 103 rejection.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIALLO IGWE DUNIVER whose telephone number is (571)270-1794. The examiner can normally be reached 10-7 MF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIALLO I DUNIVER/Examiner, Art Unit 3761                                                                                                                                                                                                        May 7, 2022
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761